Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Prosecution History Summary
Claims 1-6 and 10-13 are amended.
Claims 1-13 are pending.
Claim Objections
Claim 5 is objected to because of the following informalities:  Examiner believes the Applicant meant to cross out “for” in the generating step.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
logical combination of at least one textualized sub-condition.”  Examiner is unable to find support regarding “logical combination” and “textualized sub-condition.”  The present specification page 10 discloses “the retrieve condition may be, e.g., a CT image including the chest…and a diagnosis target at the step of quantitative image reading,” but fails to disclose the actual logical combination using “textualized sub-condition.”  Is the textualized sub-condition the same as a diagnosis or is it something else since the specification provides no disclosure of the meaning of the limitation?
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 10 recite the limitation “the retrieved condition is based on a logical combination of at least one textualized sub-condition.”  Examiner is unable to determine what it means by logical combination of textualized sub-condition and the specification provides no clarification regarding the limitation.  Examiner further states that its not a term of the art and therefore cannot even be interpreted broadly.  For examination purposes, Examiner interprets the limitation to be as described in the specification pg. 10 stating a retrieved condition to be an image and a diagnosis, but 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
The claims recite subject matter within a statutory category as a process (claims 1-9), machine (claims 10-13), which recite steps of retrieving a medical image satisfying a condition in first database, image processing and extracting first region of interest, quantifying a first feature extracted, and storing the first feature in a second database.  
These steps of performing image processing, extracting one region of interest, extracting a first feature for the first medical image and one region based on retrieve condition and quantifying the first feature to generate a first quantified feature, as drafted, under the broadest reasonable interpretation, includes performance of the limitation in the mind but for recitation of generic computer components.  That is, other than reciting steps as performed by the generic computer components, nothing in the claim element precludes the step from practically being performed in the mind or using a pen and paper.  For example, but for the server language, extracting and quantifying in the context of this claim encompasses a mental process of the user looking at an image and mentally evaluating a region of interest and producing any quantification for that number in their head.  
These steps of quantifying a first feature extracted, as drafted, under the broadest reasonable interpretation, includes mathematical concepts.
claims 2 and 11, reciting particular aspects of how to generate statistical information includes mathematical concept; such as claims 3 and 12, reciting particular aspects of how to extract second feature and quantify second feature can be performed in the mind but for the recitation of generic computing components; such as claim 4, reciting particular aspects of determining quantitative retrieve condition can be performed in the mind but for the recitation of generic computing components; such as claims 5 and 13, reciting particular aspects of generating a quantitative condition for a feature can be performed in the mind but for the recitation of generic computing components; such as claim 6, reciting particular aspects of reciting generation of a diagnostic report can be performed in the mind but for the recitation of generic computing components; such as claim 7, reciting particular aspects of generating label information for the medical image can be performed in the mind but for the recitation of generic computing components).  
This judicial exception is not integrated into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
amount to mere instructions to apply an exception (such as recitation of automatically retrieving a medical image, and storing the first feature amounts to invoking computers as a tool to perform the abstract idea, see applicant’s specification pg. 20, see MPEP 2106.05(f))
add insignificant extra-solution activity to the abstract idea (such as recitation of retrieving a medical image amounts to mere data gathering, recitation of performing image processing and quantifying a first feature extracted amounts to selecting a 
Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 2-7 and 11-13, additional limitations which amount to invoking computers as a tool to perform the abstract idea, claims 2-5, and 11-13, additional limitations which add insignificant extra-solution activity to the abstract idea which amounts to mere data gathering, claims 2-3, 6-9, and 11-12, additional limitations which add insignificant extra-solution activity to the abstract idea by selecting a particular data source or type of data to be manipulated).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as automatically retrieving a medical Symantec, MPEP 2106.05(d)(II)(i); quantifying a first feature extracted, e.g., performing repetitive calculations, Flook, MPEP 2106.05(d)(II)(ii); storing the first feature, e.g., storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv); performing image processing and extracting first region of interest; extracting a first feature, e.g., electronic scanning or extracting data from a physical document, Content Extraction, MPEP 2106.05(d)(II)(v))
Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea.  Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 2-9 and 11-13, additional limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields, claim 3, 5, 12, 13, e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i); claim 2-3, 5-6, 11-12 e.g., performing repetitive calculations, Flook, MPEP 2106.05(d)(II)(ii); claim 2, 7, 12 e.g., electronic recordkeeping, Alice Corp., MPEP 2106.05(d)(II)(iii); claim 4, 8-9, e.g., storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv); claim 3, 12, e.g., electronic scanning or extracting data from a physical document, Content Extraction, MPEP 2106.05(d)(II)(v)).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.
claims 1-13 are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yan et al. (U.S. Publication No. 2018/0089840).
As per claim 1, Yan teaches a medical image analysis method performed by a server, the medical image analysis method comprising:
-automatically retrieving a medical image satisfying a retrieve condition in a first database in which medical images are stored, and receiving a retrieved image as a first medical image (Yan: para. 24; para. 32; para. 50; The framework fetches medical images from large image collection similar to the input query image. A workstation with a display renders the image acquired.), wherein the retrieve condition is based on a logical combination of at least one textualized sub-condition (Yan: para. 57; Query image along with patient’s medical records are associated to find similar image volumes.);
(Yan: para. 44; Applying classifiers to the image to detect portions of the anatomical region of interest.);
-extracting a first feature for the first medical image and the at least one first region of interest based on the retrieve condition (Yan: para. 51; The reference patches are detected based on features detected from the query image specifying the region of interest.);
-quantifying the first feature to generate a first quantified feature (Yan: para. 52; Determine disease probability of the anatomical region of interest extracted from the database builder.); and
-storing the first quantified feature in a second database in association with the first medical image and the retrieve condition (Yan: figure 3b, 360-362; Recording the quantified disease probabilities with the patches.).
As per claim 2, the method of claim 1 is as described.  Yan further teaches further comprising:
-incorporating the first quantified feature into a data set related to the retrieve condition (Yan: para. 38);
-generating statistical information about the data set related to the retrieve condition (Yan: para. 39; The second learning architecture identifies probabilities of disease in the anatomical region of interest.); and
(Yan: para. 41).
As per claim 3, the method of claim 2 is as described.  Yan further teaches further comprising:
-receiving a new medical image of a patient as a second medical image (Yan: para. 50; Receiving a query image volume.);
-performing image processing on the second medical image, and extracting at least one second region of interest from the second medical image (Yan: para. 50-51; The query image volume contains the anatomical region of interest (i.e. feature).);
-extracting a second feature for the second medical image and the at least one second region of interest;
-quantifying the second feature to generate a second quantified feature (Yan: para. 51); and
-generating results, obtained by comparing the second quantified feature with the statistical information (Yan: para. 52-53; The image retrieval module determines the disease probabilities of the patches.), as a diagnostic report for the second medical image (Yan: para. 56).
As per claim 4, the method of claim 1 is as described.  Yan further teaches further comprising:
the first quantified feature to the retrieve condition (Yan: para. 51; Image query providing user to provide a predetermined distance and direction to the query.);
-determining the quantitative retrieve condition based on the user's input via the user menu (Yan: para. 53; Select the most informative patches above a pre-determined threshold.); and
-retrieving a medical image satisfying the quantitative retrieve condition and the retrieve condition in the first database, and providing a retrieved image to the user as a third medical image (Yan: para. 54; Image retrieval module retrieves the patches more similar to the given patch.).
As per claim 5, the method of claim 3 is as described.  Yan further teaches further comprising:
-generating a quantitative retrieve condition for based on the second quantified feature (Yan: para. 51; Image query providing user to provide a predetermined distance and direction to the query.); and  Examiner states that the invention as a whole does not change whether the quantitative retrieve condition is based on a first or a second feature and therefore Yan teaches the limitation since the system is capable of generating a quantitative retrieve condition.
-retrieving a medical image satisfying the quantitative retrieve condition and the retrieve condition in the first database, and providing a retrieved image to the user as a fourth medical image (Yan: para. 54; Image retrieval module retrieves the patches more similar to the given patch.)
As per claim 6, the method of claim 2 is as described.  Yan further teaches further comprising: generating results, obtained by comparing the first quantified feature with the statistical information, as a diagnostic report for the first medical image (Yan: para. 56; Generating a report presenting disease patterns and/or image appearances within the anatomical region of interest in both the retrieved image volumes and the query image volume.).
As per claim 7, the method of claim 6 is as described.  Yan further teaches further comprising:
-generating label information for the first medical image based on the diagnostic report for the first medical image (Yan: para. 58; figure 5, 510; Generating a diagnostic decision on the report.); and
-generating a fifth medical image by adding the label information to the first medical image (Yan: para. 58; figure 5). 
As per claim 8, the method of claim 1 is as described.  Yan further teaches wherein a type of the at least one first region of interest, a category of the first feature, and an image processing process for the first medical image are determined based on the retrieve condition in advance (Yan: para. 36).
As per claim 9, the method of claim 1 is as described.  Yan further teaches wherein the retrieve condition is predetermined to include at least one of a type and feature of the at least one first region of interest, a category of the first feature, and an image processing process for the first medical image in a common fashion (Yan: para. 50-51)
Claims 10-12 and 13 recite substantially similar limitations as those already addressed in claims 1-3 and 5, and, as such, are rejected for similar reasons as given above.
Response to Arguments
Applicant's arguments filed for claims 1-13 for 35 U.S.C. 101 have been fully considered but they are not persuasive.
Applicant argues that the claims reflect an improvement to a technical field of analyzing medical images and maintaining a database thereof, and therefore integrate the claimed methods to practical application.  Examiner disagrees.  Examiner while evaluating the specification finds that the disclosure does not provide sufficient details to recognize the improvement the applicant is touting.  The specification need not explicitly set forth the improvement, but it must describe the invention such that the improvement would be apparent to one of ordinary skill in the art, and the Examiner does not recognize the improvement from the claimed invention.  Examples of claims that improve technology and are not directed to a judicial exception include: Enfish, LLC v. Microsoft Corp., 822 F.3d 1327, 1339, 118 USPQ2d 1684, 1691-92 (Fed. Cir. 2016) (claims to a self-referential table for a computer database were directed to an improvement in computer capabilities and not directed to an abstract idea); McRO, Inc. v. Bandai Namco Games Am. Inc., 837 F.3d 1299, 1315, 120 USPQ2d 1091, 1102-03 (Fed. Cir. 2016) (claims to automatic lip synchronization and facial expression animation were directed to an improvement in computer-related technology and not directed to an abstract idea); Visual Memory LLC v. NVIDIA Corp., 867 F.3d 1253,1259-60, 123 USPQ2d 1712, 1717 (Fed. Cir. 2017) (claims to an enhanced computer memory system were directed to an improvement in computer capabilities and not an abstract idea); Finjan Inc. v. Blue Coat Systems, Inc., 879 F.3d 1299, 125 USPQ2d 1282 (Fed. Cir. 2018) (claims to virus scanning were found to be an improvement in computer technology SRI Int’l, Inc. v. Cisco Systems, Inc., 930 F.3d 1295, 1303 (Fed. Cir. 2019) (claims to detecting suspicious activity by using network monitors and analyzing network packets were found to be an improvement in computer network technology and not directed to an abstract idea).
One example that the courts have indicated may not be sufficient to show an improvement in computer-functionality is recording, transmitting, and archiving digital images by use of conventional or generic technology in a nascent but well-known environment, without any assertion that the invention reflects an inventive solution to any problem presented by combining a camera and a cellular telephone, TLI Communications, 823 F.3d at 611-12, 118 USPQ2d at 1747.  The present invention uses generic computing technology to carry out generic computing functions of receiving, analyzing, and storing.
Applicant argues that claims 1 and 10 embody inventive concepts that the prior art references do not teach and therefore non-conventional and non-obvious.  Judicial exceptions, including abstract ideas, are still judicial exceptions, despite their novelty, which the Examiner is not saying that the present claims are novel.  For example, Flook and Ultramercial included novel claims that were, nonetheless abstract.  Furthermore, it is the additional elements (i.e. generic computer hardware) that have been identified as performing routine and conventional functions (i.e. receiving data, storing data, displaying data).  Ultramercial v. Hulu (Fed. Cir. 2014) is as follows: “We do not agree with Ultramercial that the addition of merely novel or non-routine components to the claimed idea necessarily turns an abstraction into something concrete. In any event, any novelty in implementation of the [abstract] idea is a factor to be considered only in the second step of the Alice analysis. . . . [And, the Internet] is a ubiquitous information-transmitting medium, not a novel machine. And adding a computer to otherwise conventional 
Applicant’s arguments, see Remarks, filed 11/12/2021, with respect to 35 U.S.C. 112(b) have been fully considered and are persuasive.  The 35 U.S.C. 112(b) rejection of claims 1-13 has been withdrawn. 
Examiner states that the amendments to claim 1 clarifies the limitations of claim 9 and therefore Examiner has withdrawn the previous rejection.  
The additional step in claim 1 clarifies the omitting of essential steps and therefore, has been withdrawn.
Applicant amended claim 13 from fourth image to third image and therefore, overcame the rejection and Examiner has withdrawn the rejection.
Applicant’s arguments, see Remarks, filed 11/12/2021, with respect to 35 U.S.C. 112(f) have been fully considered and are persuasive.  The 35 U.S.C. 112(f) rejection of claims 1-13 has been withdrawn.
Applicant's arguments filed for claims 1-13 under 35 U.S.C. 102 have been fully considered but they are not persuasive.
Applicant argues that Yan fails to disclose the retrieve condition.  Applicant argues that based on the characteristics of CNN, the classifiers are directed to only one task and they must be trained again for a new task if the retrieval target is to be changed; as such, the CNN classifiers cannot be combined with one another easily for new retrieval targets.  Examiner states that Applicant is arguing that the “retrieve condition” means that the condition is dynamic, but Examiner fails to find this limitation within the claimed language.  Examiner states that 
Applicant argues that Yan fails to disclose extracting a first feature based on the retrieve condition.  Examiner disagrees.  Yan teaches retrieving images similar to the query image, which can be a lung and therefore, extracts lung features and retrieves similar lung images from the database.
Applicant argues that Yan fails to disclose storing a first quantified feature in a second database in association with the first medical image and the retrieve condition.  Applicant specifically states that the mapping table of Yan merely provides a set of a fixed number of retrieval results for certain “retrieve conditions” such as specific disease when the integer N is designated since the mapping table of Yan does not store the quantified feature itself.  Examiner disagrees.  Yan teaches in figure 3B selecting “N” most informative patches based on the disease probabilities (i.e. quantified condition) and record the correspondence between the N most informative patches and the given reference image volume.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEETAL R. PAULSON whose telephone number is (571)270-1368. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 5712705096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHEETAL R PAULSON/Primary Examiner, Art Unit 3626